Dismissed and Memorandum Opinion filed January 21, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01173-CV
____________
 
JANE PLUMLEE, Appellant
 
V.
 
UNION PACIFIC RAILROAD COMPANY, Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2006-05783
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 23, 2008.  On January 7, 2010,
appellee filed an unopposed motion to dismiss the appeal as moot. 
The
underlying suit was brought by Jane Plumlee to establish the right to use a
private railroad crossing across Union Pacific’s tracks.  Plumlee has sold the
property and no longer has an interest in the land benefited by the private
crossing.  Union Pacific requests the appeal be dismissed as moot and Plumlee
agrees.
The
motion is granted.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.